NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-1551-17T4

STATE OF NEW JERSEY,

         Plaintiff-Respondent,

v.

KENNETH R. BANKS, a/k/a
KEVIN BANKS, RAQUAN
BANKS, and EDDIE JOHNSON,

     Defendant-Appellant.
_____________________________

                   Submitted December 13, 2018 – Decided May 29, 2019

                   Before Judges O'Connor and DeAlmeida.

                   On appeal from Superior Court of New Jersey, Law
                   Division, Union County, Indictment No. 10-02-0206.

                   Joseph E. Krakora, Public Defender, attorney for
                   appellant (John A. Albright, Designated Counsel;
                   William P. Welaj, on the brief).

                   Michael A. Monahan, Acting Union County
                   Prosecutor, attorney for respondent (Michele C.
                   Buckley, Special Deputy Attorney General/Acting
                   Assistant Prosecutor, of counsel and on the brief).
PER CURIAM

      Defendant Kenneth R. Banks appeals from the June 23, 2017 Law

Division order denying his petition for post-conviction relief (PCR) without an

evidentiary hearing. For the reasons that follow, we affirm.

                                        I

      In May 2012, a jury convicted defendant of first-degree robbery, N.J.S.A.

2C:15-1; second-degree eluding, N.J.S.A. 2C:29-2(b); and fourth-degree

possession of an imitation firearm for an unlawful purpose, N.J.S.A. 2C:39-4(e).

After merging the weapons offense into the robbery conviction, the court

imposed a mandatory extended term of imprisonment of thirty years for the

robbery conviction, subject to the No Early Release Act (NERA), N.J.S.A.

2C:43-7.2. The court imposed a consecutive, discretionary extended term of

imprisonment of twenty years for the eluding conviction, with a ten-year period

of parole ineligibility.

      Defendant appealed and we affirmed his convictions. State v. Banks, No.

A-1896-12 (App. Div. Oct. 30, 2015). However, we vacated his sentence and

remanded the matter to the trial court for re-sentencing, because N.J.S.A. 2C:44-

5(a)(2) prohibits imposition of both a mandatory and a discretionary extended

term in the same sentencing proceeding, State v. Robinson, 217 N.J. 594, 612


                                                                        A-1551-17T4
                                       2
(2014); see also State v. Banks, No. A-1896-12 (App. Div. Oct. 30, 2015). On

February 17, 2016, the Supreme Court denied defendant's petition for

certification. State v. Banks, 224 N.J. 246 (2016).

        In September 2016, the trial court imposed a twenty-year term of

imprisonment for the robbery conviction, with an eighty-five percent period of

parole disqualification pursuant to NERA. On the eluding conviction, the trial

court imposed a consecutive ten-year term of imprisonment, with a five-year

period of parole ineligibility. Defendant did not file a direct appeal from the

sentence imposed following the remand.

        The evidence pertinent to the issues on defendant's appeal from the order

denying him post-conviction relief is as follows. After purchasing items of

clothing at a local store, fourteen-year old J.M.1 and twelve-year-old V.M.

entered a park in Elizabeth accompanied by their mother, G.S.-M. (mother).

J.M., who was lagging behind her sister and mother, was approached by a man

who asked her for "a dollar and change." J.M. told him she did not have any

money. He and another man who then appeared told her to give them all of her

money, and the taller of the two men pointed a gun at her stomach. Although

the gun was, in fact, a starter pistol, J.M. believed it to be real.


1
    We use initials to protect the identity of the victim and her family.
                                                                            A-1551-17T4
                                          3
      The shorter man took J.M.'s shopping bags, bus pass, cell phone, cell

phone charger, jewelry, and purse. The assailants then fled the scene. The

mother saw them enter a "silverfish" or "light-colored" car, and J.M. used her

mother's cell phone to call the police, who arrived minutes later. J.M. described

the assailants' appearance to the police, and provided other details. One of the

officers conducted a search of the area in his patrol car and spotted a silver car

with two male occupants. He was able to ascertain their upper-body clothing fit

J.M.'s description of what she claimed the assailants wore during the robbery.

      The officer called for back-up assistance, maneuvered his patrol car

behind the silver vehicle, and activated his lights and siren in an attempt to

effectuate a motor vehicle stop. Instead, the silver car accelerated, and a chase

ensued. The silver car finally came to a stop when it crashed. The police

removed a person later identified as defendant from the driver's side of the car

and placed him under arrest. Co-defendant Andre Nance was apprehended when

he stepped out of the car.

      A search of the vehicle revealed two shopping bags on which were affixed

the logo of the store from which J.M. had purchased clothing just before the

robbery, as well as items of clothing that matched J.M.'s description of what one

of the assailants was wearing during the robbery. In co-defendant's pocket was


                                                                         A-1551-17T4
                                        4
a phone charger and a bus pass, and a starter pistol was found on the ground next

to the spot where co-defendant had stepped out of the silver car after the crash.

      Later that day, J.M. viewed photographic arrays at the police station and,

after seeing Banks's photograph in the array, identified him as one of the

perpetrators. At trial, J.M. identified defendant in court, as well as the starter

pistol recovered next to the car after the crash and other items seized from the

car that belonged to her. She also testified that the clothing defendants were

wearing when arrested was what they were wearing at the time of the robbery.

      Defendant testified. He stated he was in Elizabeth and on his way home

to Newark when he saw the co-defendant, a friend from his neighborhood.

Defendant stopped to give him a ride home; when the co-defendant entered the

car, he had a bag in his hand. When defendant made an illegal U-turn, the police

attempted to pull him over. Defendant panicked and tried to elude the police

because he was driving without a license and feared such action would result in

a parole violation or the loss of his car. Banks denied having any knowledge of

the robbery or the gun eventually found in the vicinity of the car when he was

arrested.

      As stated, the jury subsequently convicted defendant of the three offenses

with which he had been charged. Following our decision on his direct appeal


                                                                         A-1551-17T4
                                        5
and his resentencing on remand, on March 21, 2016, defendant filed a petition

seeking post-conviction relief. Of pertinence to the issues before us are two

allegations of ineffectiveness of counsel defendant made before the PCR court.

       Defendant's first allegation was trial counsel failed to object to the trial

court's jury charge on the issue of flight. Citing State v. Mann, 132 N.J. 410

(1993), defendant noted our Supreme Court requires that, "[i]f a defendant offers

an explanation for [his] departure, the trial court should instruct the jury that if

it finds the defendant's explanation credible, it should not draw any inference of

the defendant's consciousness of guilt from the defendant's departure." Id. at

421.

       Defendant contended the trial court did not appropriately instruct the jury

on this latter point and trial counsel failed to bring such omission to the court 's

attention. The subject charge the trial court read to the jury was as follows :

                   Now there has been some testimony in the case
             which you may infer that the defendant fled shortly
             after the alleged commission of the crime. The
             defendant denies any flight or the defendant denies that
             the acts constituted flight.

                     The question of whether the defendant fled after
             the commission of the crime is another question of fact
             for your determination. Mere departure from a place
             where a crime has been committed does not constitute
             flight.


                                                                           A-1551-17T4
                                         6
                 If you find that the defendant, fearing that an
           accusation or arrest would be made against him on the
           charge involved in the indictment, took refuge in flight
           for the purpose of evading the accusation or arrest on
           that charge, then you may consider such flight in
           connection with all of the other evidence in the case as
           an indication [of] proof of consciousness of guilt.

                  Flight may only be considered as evidence of
           consciousness of guilt if you should determine that the
           defendant's purpose in leaving was to evade accusation
           or arrest for the offense charged in the indictment.

                  There has been some testimony in the case from
           which you may infer that the defendant fled shortly
           after the alleged commission of the crime of robbery.
           The defendant denies committing the offense of
           robbery.

                  If after all of the evidence you find that the
           defendant, fearing that an accusation or arrest would be
           made against him on the charge involved in the
           indictment, took refuge in flight for the purpose of
           evading the accusation or arrest, then you may consider
           such flight in connection with all of the other evidence
           in the case as an indication or proof of consciousness of
           guilt.

                  It is for you, as judges of the facts, to decide
           whether or not evidence of flight shows a consciousness
           of guilt and the weight to be given such evidence in
           light of all of the other evidence in the case.

           [(Emphasis added).]

     The PCR court found this allegation of ineffectiveness of counsel barred

pursuant to Rule 3:22-4(a)(1) because, on direct appeal, defendant could have

                                                                       A-1551-17T4
                                      7
but did not assert that the court's jury charge on flight was erroneous, warranting

relief. Therefore, the PCR court determined, Rule 3:22-4(a)(1) procedurally

barred defendant from seeking the subject relief in a proceeding for post-

conviction relief.

      The second allegation defendant asserted before the PCR court was that

trial counsel was ineffective because, after the State served defendant with a

computer aided dispatch (CAD) report in the middle of trial and the court

declined to provide counsel sufficient time to review the report, trial counsel

failed to request a mistrial. The PCR court determined this allegation was barred

pursuant to Rule 3:22-5 because, on direct appeal, defendant raised a sufficiently

similar claim.

                                        II

      On appeal, defendant presents the following issues for our consideration.

            POINT I:  THE POST-CONVICTION RELIEF
            COURT ERRED IN DENYING THE DEFENDANT'S
            PETITION FOR POST-CONVICTION RELIEF
            WITHOUT AFFORDING HIM AN EVIDENTIARY
            HEARING   TO    FULLY    ADDRESS   HIS
            CONTENTION THAT HE FAILED TO RECEIVE
            ADEQUATE LEGAL REPRESENTATION FROM
            TRIAL COUNSEL.

                     A. THE PREVAILING LEGAL PRINCIPLES
                     REGARDING CLAIMS OF INEFFECTIVE
                     ASSISTANCE OF COUNSEL, EVIDENTIARY

                                                                          A-1551-17T4
                                        8
                   HEARINGS AND PETITIONS FOR POST-
                   CONVICTION RELIEF.

                   B. THE DEFENDANT DID NOT RECEIVE
                   ADEQUATE LEGAL REPRESENTATION
                   FROM TRIAL COUNSEL AS A RESULT OF
                   COUNSEL'S FAILURE TO OBJECT TO THE
                   TRIAL      COURT'S     INADEQUATE,
                   INSUFFICIENT AND MISLEADING CHARGE
                   TO THE JURY WITH RESPECT TO FLIGHT.

                   C. THE DEFENDANT DID NOT RECEIVE
                   ADEQUATE LEGAL REPRESENTATION
                   FROM TRIAL COUNSEL AS A RESULT OF
                   COUNSEL'S FAILURE TO REQUEST A
                   MISTRIAL WHEN THE STATE FAILED TO
                   PRODUCE A CAD TICKET UNTIL THE
                   MIDDLE OF TRIAL.

            POINT II:   THE POST-CONVICTION RELIEF
            COURT ERRED IN DENYING THE DEFENDANT'S
            PETITION FOR POST-CONVICTION RELIEF, IN
            PART, ON PROCEDURAL GROUNDS PURSUANT
            TO RULE 3:22-4.

            POINT III:   THE POST-CONVICTION RELIEF
            COURT      ERRED   IN   REJECTING  THE
            DEFENDANT'S PETITION, IN PART, ON
            PROCEDURAL GROUNDS PURSUANT TO RULE
            3:22-5.

      Defendant filed a supplemental brief as a self-represented litigant; it is the

same brief he filed in support of his petition when before the PCR court. In his

brief he presents the following arguments:



                                                                           A-1551-17T4
                                         9
            POINT I:    THE TRIAL COURT COMMITTED
            REVERSIBLE ERROR WHEN IT FAILED TO
            INSTRUCT THE JURY THAT IF IT FOUND
            DEFENDANT'S     EXPLANATION   FOR   THE
            DEPARTURE CREDIBLE, IT SHOULD NOT DRAW
            ANY      INFERENCE    OF    DEFENDANT'S
            CONSCIOUSNESS OF GUILT.

            POINT II: PETITIONER WAS DENIED HIS 4TH,
            5TH, AND 14TH AMENDMENT RIGHTS UNDER
            BOTH     THE    STATE   AND    FEDERAL
            CONSTITUTIONS,    DUE    TO   SELECTIVE
            ENFORCEMENT AND EGREGIOUS ACTS OF
            RACIAL PROFILING.

            POINTS III:    PETITIONER WAS DENIED
            EFFECTIVE ASSISTANCE OF COUNSEL IN
            VIOLATION OF HIS 6TH AND 14TH AMENDMENT
            RIGHTS UNDER THE CONSTITUTION.

      To establish an ineffective assistance of counsel claim, a defendant must

satisfy the two-prong test formulated in Strickland v. Washington, 466 U.S. 668,

687 (1984), and adopted by our Supreme Court in State v. Fritz, 105 N.J. 42, 52

(1987). First, a defendant must show "that counsel made errors so serious that

counsel was not functioning as the 'counsel' guaranteed . . . by the Sixth

Amendment." Id. at 52 (quoting Strickland, 466 U.S. at 687).

            To satisfy prong one, [a defendant] ha[s] to "overcome
            a 'strong presumption' that counsel exercised
            'reasonable professional judgment' and 'sound trial
            strategy' in fulfilling his responsibilities." "[I]f counsel
            makes a thorough investigation of the law and facts and
            considers all likely options, counsel's trial strategy is

                                                                           A-1551-17T4
                                       10
            'virtually unchallengeable.'" Mere dissatisfaction with
            "'a counsel's exercise of judgment'" is insufficient to
            warrant overturning a conviction.

            [State v. Nash, 212 N.J. 518, 542 (2013) (third
            alteration in original) (citations omitted).]

      Second, a defendant must prove he suffered prejudice due to counsel's

deficient performance. Strickland, 466 U.S. at 687. A defendant must show by

a "reasonable probability" that the deficient performance affected the outcome.

Fritz, 105 N.J. at 58. "A reasonable probability is a probability sufficient to

undermine confidence in the outcome." State v. Pierre, 223 N.J. 560, 583 (2015)

(quoting Strickland, 466 U.S. at 694). "If [a] defendant establishes one prong

of the Strickland-Fritz standard, but not the other, his claim will be

unsuccessful." State v. Parker, 212 N.J. 269, 280 (2012).

      In the instant appeal, defendant does not dispute that on direct appeal he

could have asserted the jury charge on flight was defective, as well as that trial

counsel was ineffective for failing to object to the charge, given the resolution

of the latter contention did not rely upon evidence or information outside of the

trial record. See State v. Hess, 207 N.J. 123, 145 (2011) ("we routinely decline

to entertain ineffective-assistance-of-counsel claims on direct appeal because

those claims 'involve allegations and evidence that lie outside the trial record.'")

(quoting State v. Preciose, 129 N.J. 451, 460 (1992)). However, defendant

                                                                           A-1551-17T4
                                        11
claims appellate counsel was ineffective because she failed to raise these

contentions on direct appeal. Defendant also continues to maintain trial counsel

was ineffective for failing to object to the jury charge, arguing had trial counsel

done so, the trial court may have responded to trial counsel's objections by

correcting the charge. Therefore, defendant contends, the PCR court erred when

it denied him relief pursuant to Rule 3:22-4(a)(1).

      Although the PCR court did not rule on whether appellate counsel was

ineffective, in the interest of judicial economy, see State v. Carrion-Collazo, 221

N.J. Super. 103, 113 (App. Div. 1987), we address and dispose of this

contention. In our view, even if appellate and trial counsel were ineffective, a

decision we need not reach, defendant cannot show their alleged omissions

fulfill the second prong of the Strickland test – that defendant suffered prejudice

due to counsels' deficient performance.

      First, in its charge on flight, the court instructed the jury that flight may

only be considered as evidence of consciousness of guilt should the jury

"determine that defendant's purpose in leaving was to evade accusation or arrest

for the offense charged in the indictment." (Emphasis added). This instruction

provided "sufficient guidance" to the jury and did not create any "risk that the

. . . ultimate determination of guilt or innocence [was] based on speculation,


                                                                          A-1551-17T4
                                       12
misunderstanding, or confusion." State v. Olivio, 123 N.J. 550, 567-68 (1991).

We also presume the jury followed the court's instruction. State v. Burns, 192

N.J. 312, 335 (2007). Accordingly, we are satisfied the jury would not have

inferred consciousness of guilt of robbery and possession of an imitation firearm

for an unlawful purpose if it determined defendant's reason for eluding the police

was to avoid being found driving without a license, a parole violation, and losing

possession of his car.

       Second, as we found in our decision on direct appeal, the evidence against

defendant was overwhelming. We noted J.M. identified defendant shortly after

the robbery and at trial. The starter pistol was found next to and the proceeds

of the robbery discovered in defendant's car. Therefore, even if both trial and

appellate counsel were ineffective for the reasons alleged, because the subject

jury   instruction   was   sufficient   and   the   evidence   against   defendant

overwhelming, defendant cannot fulfill the second prong of the Strickland test.

       Defendant contends the State failed to provide him a particular CAD

report until the middle of trial. He claims the trial court gave counsel only one

day to review the report. According to defendant, when that one-day period

expired, the trial court denied counsel's request for additional time to review the

report. Defendant argues counsel was ineffective because he did not seek a


                                                                          A-1551-17T4
                                        13
mistrial when denied more time to review the report. However, the following

passage from the decision we issued on defendant's direct appeal exposes this

allegation of ineffectiveness as being factually unsupported. We stated:

                  Banks argues that the State's failure to produce a
            second [CAD] report from the robbery until midway
            through the trial, combined with the judge's grant of
            only a short adjournment to investigate, requires
            reversal. He further contends that the judge should have
            granted his motion for a new trial on these grounds.

                   Our review of the record, however, reveals that it
            was never firmly established that the State failed to
            provide this second CAD report in discovery.
            Moreover, accepting arguendo defendant's assertion
            that it had not been produced, the judge asked defense
            counsel if he wanted a curative instruction when the
            report was referenced during Scharpnick's testimony.
            Counsel demurred and asked for some "additional time"
            to evaluate the document.

                   The judge adjourned trial for the balance of that
            day, and, when proceedings re-commenced the
            following day, Banks's counsel announced he was
            ready to proceed and would address any unresolved
            issues regarding the second CAD report through the
            cross-examination of Scharpnick and Alvarez. We find
            no error in the judge's handling of the issue, particularly
            since, even now, defendant cannot specifically identify
            any prejudice resulting from his late receipt of the CAD
            report.

            [State v. Banks, No. 1896-12 (App. Div. Oct. 30,
            2015) (slip op. at 27-28).]



                                                                          A-1551-17T4
                                       14
      In addition, as is also evident from the above passage, an essentially

identical claim was raised and decided on direct appeal, precluding the subject

claim asserted in this PCR proceeding from being considered. See R. 3:22-5.

      We have considered defendant's remaining arguments and conclude they

are without sufficient merit to warrant discussion in a written opinion. R. 2:11-

3(e)(2).

      In summary, we are satisfied from our review of the record that defendant

failed to make a prima facie showing of ineffectiveness of trial or appellate

counsel within the Strickland test. Accordingly, for the reasons stated, the post-

conviction relief defendant seeks was appropriately denied.

      Affirmed.




                                                                         A-1551-17T4
                                       15